Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 24, 2022. 

Election/Restrictions
Applicant has elected with traverse the invention of Group I, claim(s) 1-21, 27-35, and 42-44, drawn to a polynucleotide comprising a promoter comprising a human rod photoreceptor-specific promoter element (hRPSPE) and a core promoter (CP), and at least one transgene (TG) operably linked to the promoter. 
However, because applicant did not distinctly and specifically point out the supposed errors in the Group or species restriction requirement, the election has been treated as an election without traverse and the restriction and election requirement is deemed proper and therefore made final (MPEP §818). 

Within Group I, Applicant has elected without traverse the following species, wherein: 
i) the alternative promoter structure is SEQ ID NO:9, or specific variant thereof, as recited in Claim 27; and 
ii) the alternative transgene is hCNGB1 comprising the amino acid sequence of SEQ ID NO:3. 

Response to Amendment
Applicant argues that SEQ ID NO:9 is a specific embodiment of SEQ ID NO:1, and thus Claims reciting SEQ ID NO:1 should be examined.
Applicant’s argument(s) has been fully considered, but is not persuasive. Non-elected SEQ ID NO:1 has a different nucleotide sequence than elected SEQ ID NO:9.
	 
Amendments
           Applicant's amendments, filed September 19, 2019, is acknowledged. Applicant has cancelled Claim 4, amended Claims 1, 6-8, 10, 14-15, 17, 27, 29-30, and 42-44, 
withdrawn Claims 22-26 and 36-41, and added new claims, Claims 45-49. 
	Claims 1-3 and 5-49 are pending. 
Newly submitted claims 45-47 are dependent upon non-elected promoter species SEQ ID NO:1. Newly submitted Claim 48 is directed to non-elected protein species. Newly submitted Claim 49 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites different viral vector species other than the AAV vector recited in Claims 32-35. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 45-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-3 and 5-49 are pending. 
	Claims 1-3, 5-26, 36-43, and 45-49 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 27-35 and 44 are under consideration. 

Priority
This application is a 371 of PCT/IB2018/051905 filed on March 21, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/474,409 filed on March 21, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statements on February 24, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Allowable Subject Matter
1. 	Claim 44 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim recites the nucleic acid sequence of SEQ ID NO:43.
SEQ ID NO:43 is disclosed to encode 5'ITR-hRHO194 promoter-CNGB1a-SV40polyA-3'ITR, wherein the hRHO194 promoter is SEQ ID NO:9, shown below. 
tctcctccctgacctcaggcttcctcctagtgtcaccttggcccctcttagaagccaattaggccctcagtttctgcagcggggattaatatgattatgaacacccccaatctcccagatgctgattcagccaggagcttaggagggggaggtcactttataagggtctgggggggtcagaacccagagtcatc

	While the individual elements are reasonably considered to be anticipated and/or obvious by the prior art, the nucleotide sequence of SEQ ID NO:43 is free of the prior art. Search results available in SCORE. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejection of Claims 27-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to cancel recitation of the phrase “according to”, which the Examiner finds persuasive.

3. 	The prior rejection of Claims 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to cancel recitation of the ‘preferably’ clause, which the Examiner finds persuasive. 

4. 	Claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites a human rhodopsin promoter comprising the nucleic acid sequence of SEQ ID NO:9, or variants thereof, wherein the 5' end of the promoter is at a nucleic acid position from 1 to 157 and the 3' end at a nucleic acid position from 350 of SEO ID NO: 2 or variants thereof.
	While it is clear that the claim references SEQ ID NO:2, and it is clear that SEQ ID NO:9 is naturally 100% identical to nucleotides 157-350 of SEQ ID NO:2, the claim is considered indefinite for also reciting variants of SEQ ID NO:2 from which the 5’ and 3’ coordinates, and nucleotide sequence(s) thereof are to be present in the genus of SEQ ID NO:9 variants.
The specification discloses the variant may have one or more changes in the length of the reference sequence (pg 19, line 10), and whereby the promoter may be longer than 350 bases, e.g. 600 nucleotides (pg 29, lines 15-16), or shorter, e.g. 250 nucleotides (pg 29, line 19), including nucleotide insertions (pg 29, line 28), nucleotide substitutions (pg 29, line 13), and/or deletions (pg 19, lines 10-13).
The recitation implies a genus of structurally undisclosed nucleic acid sequences and lengths from which the 5’ and 3’ coordinates are to be determined, as well as the required nucleotide sequence(s) to be present in the promoter, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 27 recites the broad recitation “wherein the 5' end of the promoter is at a nucleic acid position from 1 to 157 and the 3' end at a nucleic acid position from 350 of SEO ID NO: 2” and the claim also recites SEQ ID NO:9, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claim(s) 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrar et al (U.S. 2010/0190841). 
With respect to Claim 27, Farrar et al is considered relevant prior art for having disclosed a polynucleotide comprising a rhodopsin promoter (conserved region D, SEQ ID NO:95) which comprises a nucleotide sequence that is 100% identical to nucleotides 17-194 of instant SEQ ID NO:9 [0008], said polynucleotide further comprising a replacement nucleic acid encoding a transgene operably linked to the promoter ([0076], e.g. Table 5).
Farrar et al disclosed the nucleotide sequence comprises element D or variants thereof [0007]. Because the nucleotide sequence and length of the recited SEQ ID NO:2 variants can be of essentially any sequence and/or length, the rhodopsin promoter comprising element D of Farrar et al fulfills the instantly recited variant(s) of SEQ ID NO:9, as well as the recited breadth of SEQ ID NO:2 variants. The instant specification discloses that the 3’ end of the human rhodopsin core promoter is at a nucleic acid position of 350 in SEQ ID NO:2. Thus, the 3’ end of the human rhodopsin promoter of Farrar et al is at a nucleotide position of 350 of SEQ ID NO:2, as such is present in the SEQ ID NO:9 that is also present in SEQ ID NO:95 of Farrar et al. The 3’ end of the promoter of Farrar et al is the same nucleotide sequence (100% identical) as the 3’ end of the promoter of instant SEQ ID NO:9 and SEQ ID NO:2. While SEQ ID NO:95 of Farrar et al comprises additional nucleotides downstream of the core promoter and transcription start site, such are not the promoter.
With respect to Claims 28-29, Farrar et al disclosed wherein the transgene comprises a nucleic acid encoding a protein that maintains or improves the physiological function of rods, more specifically, wherein the transgene comprises a nucleic acid encoding the human rod cyclic nucleotide-gated channel beta subunit (hCNGBl) (Table 5). 
With respect to Claims 30-31, Farrar et al disclosed wherein the polynucleotide further comprises a polyadenylation signal (PAS) (e.g. Example 2, [0140]), wherein the polyadenylation signal comprises, essentially consists or consists of a Simian-Virus 40 PAS (e.g. SEQ ID NO:411). 
With respect to Claims 30 and 32, Farrar et al disclosed wherein the polynucleotide one or two inverted terminal repeat (ITR) sequences, wherein the ITR sequence is an adeno-associated virus (AAV) ITR (e.g. [0038, 65]; Figure 18).
With respect to Claims 30 and 34, Farrar et al disclosed wherein the polynucleotide further comprises viral nucleotide sequences necessary to form an infectious viral vector, e.g. an AAV virus [0083].
With respect to Claims 33 and 35, Farrar et al disclosed wherein the AAV is AVV serotype 2, 5, 8 or 9 (Table 3, [0095]).
	Thus, Farrar et al anticipate the claims. 

Response to Arguments
Applicant argues that amended Claim 27 recites a maximal promoter length of 350 nucleotides and a minimal length of 194 nucleotides. However, Farrar et al discloses the use of a much longer fragment of the human Rho promoter. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 27 recites variants of SEQ ID NO:9. The claim also recites variants of reference SEQ ID NO:2 coordinates, whereby the variants may include longer or shorter nucleotide lengths than SEQ ID NO:2 and/or SEQ ID NO:9, as well as a plurality of undisclosed nucleotide insertions, deletions, and/or substitutions. Thus, as discussed above per 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, it is unclear what nucleotide sequence and length is required by claim.
Farrar et al disclosed the nucleotide sequence comprises element D or variants thereof [0007]. Because the nucleotide sequence and length of the recited SEQ ID NO:2 variants can be of essentially any sequence and/or length, the rhodopsin promoter comprising element D of Farrar et al fulfills the instantly recited variant(s) of SEQ ID NO:9, as well as the recited breadth of SEQ ID NO:2 variants. 

Double Patenting
6. 	The prior provisional rejection of Claims 27-35 on the ground of nonstatutory double patenting as being unpatentable over claim 20, 22-25, 29-30, 32, 34, and 36-38 of copending Application No. 16/109630 (reference application; U.S. 2018/0353620) is withdrawn in light of Applicant’s amendment to Claim 27. 
	The ‘630 specification discloses the human rhodopsin promoter is about 806 nucleotides [0079]. The ‘630 claims do not recite, and the specification does not disclose, truncated human rhodopsin promoters; whereas, instant claims are directed to truncated human rhodopsin promoter.

Citation of Relevant Prior Art
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rehemtulla et al (PNAS 93: 191-195, 1996) is considered relevant prior art for having taught serial truncations of the rhodopsin promoter, whereby the presence of elements encoded from -61 to, -84, -130, or -175 yielded higher transgene expression levels than constructs comprising -176 to -225, or even full-length promoter (Figure 4). Truncating the artisan’s promoter to optimize and identify desired transgene expression has long-been both obvious and routine in the art. 

Conclusion
8. 	Claims 27-35 are rejected. Claim 44 is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633